Citation Nr: 1430940	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  10-08 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to dependency and indemnity compensation based upon a claim of service connection for the cause of the Veteran's death.  

2.  Entitlement to improved death pension benefits.  

	
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to January 1970.  The Veteran died in January 2009.  The appellant is his surviving spouse.  

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that the May 2014 appellate brief included the following additional issues:  entitlement to an increased disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and entitlement to service connection for hepatitis C with cirrhosis of the liver secondary to hepatitis C, both for accrued benefits purposes.  However, the appellant's February 2010 VA Form 9 substantive appeal specifically noted that she was appealing only the issues of entitlement to dependency and indemnity compensation based upon a claim of service connection for the cause of the Veteran's death and entitlement to death pension benefits.  Moreover, the May 2010 certification of the appeal to the Board does not include the additional issues listed on the May 2014 appellate brief; therefore, they are not on appeal before the Board.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system, including the May 2014 appellate brief, to ensure complete review of the evidence of record.  

The issue of entitlement to dependency and indemnity compensation based upon a claim of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The appellant's countable annual family income for a surviving spouse with no dependents exceeds the maximum annual pension rate (MAPR) for improved death pension benefits.  


CONCLUSION OF LAW

The criteria for entitlement to improved death pension benefits are not met.  38 U.S.C.A. §§ 1503, 1521, 1541 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.3(b)(4), 3.21, 3.23, 3.271, 3.272, 3.274 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  Where the claim is being denied as a matter of law; however, such provisions are inapplicable.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  

The appellant was provided a notice letter in February 2009 that explained what must be shown to support her claim for death pension benefits.  As to VA's duty to assist, the appellant provided her net worth and income information relevant to her claim for death pension benefits concurrently with her February 2009 claim.  She was also provided subsequent notice that if her circumstances changed, she could provide a report of such to VA.  Therefore, the Board finds that all necessary development has been accomplished to the extent possible, and that appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Improved Death Pension

Death pension benefits are generally available for surviving spouses, as a result of the veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a) (West 2002).  An appellant is entitled to such benefits if the veteran served for 90 days or more, part of which was during a period of war; or, if the veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the claimant meets specific income and net worth requirements.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4) (2013).  

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23 (2013).  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503 (West 2002); 38 C.F.R. § 3.271 (2013).  

In connection with her February 2009 claim, the appellant reported a net worth of $600.00.  Her sole reported income was $1,200.00 per month from retirement, for a total of $14,400.00 annually.  She reported no expenses except those associated with the Veteran's funeral.  Regarding this, the Board notes that she later submitted an application for burial benefits with documentation reflecting expenses of $945.00; she was subsequently granted a payment of $300.00.  The Appellant also submitted a February 2010 statement wherein she reported the she had "no income" and she was going to begin receiving Social Security Administration (SSA) benefits in April 2010.  The Board notes that at the time of the March 2009 RO denial of death pension, the appellant was provided with a VA Form 21-8416, Medical Expense Report, and VA Form 21-0518-1, Improved Pension Eligibility Verification Report, and notified that if her financial circumstances changed, she could return the completed forms for VA consideration.  There is no evidence in the claims file that the appellant has ever submitted such a report to reflect that her financial picture has changed from the information originally provided in connection with her claim.  Moreover, the Board notes that to the extent the appellant may be in receipt of SSA benefits, such benefits are not excluded from countable income under 38 C.F.R. § 3.272 (2013).  

The maximum annual pension rates (MAPR) are published in tabular form in Appendix B of Veterans Benefits Administration Manual M21-1 (M21-1) and are given the same force and effect as if published in the Code of Federal Regulations. 38 C.F.R. § 3.21 (2013).  The MAPRs for a surviving spouse with no dependents for the period since February 2009 are as follows:  $7,933, effective from December 1, 2008 to November 30, 2011; $8,219, effective from December 1, 2011 to November 30, 2012; $8,359 effective from December 1, 2012 to November 30, 2013; and $8,485 effective from December 1, 2013.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B, Section A.  

Thus, the appellant's reported annual income of $14,4000.00, even without consideration of any additional income from her reported receipt of SSA benefits, is well above the applicable MAPRs.  Pension payable to a surviving spouse shall be denied when the corpus of the estate of the surviving spouse is such that under all the circumstances, including consideration of annual income, it is reasonable that some part of the corpus of such estate be consumed for the surviving spouse's maintenance.  38 C.F.R. § 3.274(c) (2013).  

Based on the forgoing, the Board finds that the appellant is not entitled to improved death pension benefits.  


ORDER

Entitlement to improved death pension benefits is denied.  


REMAND

The appellant claims entitlement to dependency and indemnity compensation based upon a claim of service connection for the cause of the Veteran's death.  She has also raised the question of whether medication provided to treat the Veteran's PTSD significantly contributed to or caused the Veteran's death.  As discussed below, the Board finds that a remand is necessary to obtain private medical records and an expert medical opinion.  

The Veteran died in January 2009.  At the time of his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD) rated as 50 percent disabling.  

The record reflects that the Veteran was admitted to Sacred Heart Hospital at the Emerald Coast in Miramar Beach, Florida in early December 2008 where he presented with upper right quadrant pain.  The Veteran died just over a month later, in January 2009.  The Veteran's death certificate indicates that the immediate cause of death was sepsis due to chronic cholecystitis, hepatic failure, and cirrhosis of the liver; chronic active hepatitis C and end stage renal disease (ESRD) are listed as significant conditions contributing to death, but not resulting in the underlying cause of death.  An amended death certificate signed in March 2010 indicates that the immediate cause of death was sepsis due to chronic cholecystitis, cirrhosis, and chronic active hepatitis C; PTSD is listed as a significant condition contributing to death, but not resulting in the underlying cause.  The certifying physician also gave the following explanation as the basis of the amendment:  "The patient's PTSD made it extremely difficult for him to deal with his progressive decline in hepatic function associated with hepatitis C."  

A December 2008 patient letter from the same physician who certified both the original and amended death certificates states that there was evidence of end stage liver disease secondary to chronic active hepatitis C and associated cirrhosis and end stage renal disease secondary to "hepatorenal syndrome."  

VA treatment records from immediately prior to the Veteran's death document that he was disapproved for a liver transplant primarily because his declining health made him too ill to survive such a procedure.  Also noted within a review of records was his history of noncompliance on multiple occasions and continued alcohol use with significant mental health issues.  

At a November 2008 VA hospital admission for acute renal failure and cirrhosis, the appellant reported that the Veteran was not acting like himself and "he was not mentally with it."  Lab results showed an increased ammonia level, which was thought to be the cause of his confusion, and with increased doses of Lactulose, his mental status returned to normal.  Subsequently, a treating physician recommended the Veteran stay in the hospital due to low potassium and low phosphorous, but the Veteran signed a discharge paper and left against medical advice.  

VA treatment records also reflect that treatment for the Veteran's service-connected PTSD included individual therapy and prescribed temazepam for sleep impairment.  

The Board notes that aside from the original and amended death certificates and patient letter discussed above, it does not appear that the Veteran's inpatient treatment records from Sacred Heart Hospital at the Emerald Coast covering the period immediately prior to his death are included within the claims file.  As it appears that there may be available private medical records pertinent to the cause of death claim that are not associated with the claims folder, a remand is required to obtain such records.  See 38 C.F.R. § 3.159(c)(2) (2013).  These additional pertinent medical records may assist the Board in adjudicating the appellant's claim.  

Additionally, the Board finds that an expert medical opinion is necessary on the question of whether the Veteran's service connected PTSD disability contributed substantially or materially to his death, combined with another disorder to cause his death, or aided or lent assistance to his death.  See 38 C.F.R. § 3.312(c) (2013).  
In a cause of death claim, VA must make reasonable efforts to assist a claimant in obtaining a medical opinion when such opinion is necessary to substantiate the claimant's claim for a benefit. 38 U.S.C.A. § 5103A(a) (2013); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).  For a service-connected disability to be the primary cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  Id.  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  

The amended death certificate indicates a connection between the Veteran's PTSD and the cause of his death, and the appellant has asserted ; however, the Appellant has asserted that there is a relationship between medication provided to treat the Veteran's PTSD and the cause of the his death.  Thus, upon remand, a medical opinion is necessary to explore the relationship between the Veteran's cause of death and his service-connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and afford her the opportunity to identify by name, address and dates of treatment or examination any medical records relevant to her claim, including those from Sacred Heart Hospital at the Emerald Coast where the Veteran died.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources which are not already on file.  All information obtained must be made part of the file.  All attempts to procure records should be documented in the file. If such records cannot be obtained, a notation to that effect should be inserted in the file, and the appellant is to be notified in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.  

2.  After any additional records are associated with the claims file, obtain an expert medical opinion from an internal medicine specialist.  The claims folder, including a copy of this remand, must be made available to the internist.  The internal medicine specialist shall provide a complete rationale for all opinions provided.  If a requested opinion cannot be made without resorting to mere speculation, the internist must so state and must provide a clear and comprehensive rationale as to why this is so.  

The internist is asked to provide an opinion on the following:  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected PTSD, including any medication prescribed to treat his PTSD, immediately caused his death, contributed substantially or materially to his death, combined with another disorder to cause his death, or aided or lent assistance to his death?  

The law defines a principal (primary) cause of death as one that singly or jointly with some other condition was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

A contributory cause of death is one that contributed substantially or materially to death, combined with another disorder to cause death, or aided or lent assistance to death.  38 C.F.R. § 3.312(c).  That is, a contributory cause of death need not always "contribute substantially or materially" to death, in order to constitute a contributory cause.  However, it is necessary that in producing death a causal (not just a casual) connection be shown.  38 C.F.R. § 3.312(c).  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


